--------------------------------------------------------------------------------

Exhibit 10.4
 
 
DAM HOLDINGS, INC.
 
[FORM OF] NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of
 
October 24, 2011, by and among DAM HOLDINGS, INC, a Nevada corporation (the
“Company”) and [                                                       ]
(“Investor”).
 
THE PARTIES HEREBY AGREE AS FOLLOWS:
 
1.             Issuance of Notes.
 
1.1           Issuance of Notes.  Subject to the terms and conditions of this
Agreement, at each Closing (as defined below), the Company shall issue and sell
to Investor unsecured convertible promissory notes (each such note, a “Note,”
and collectively, the “Notes”) in the principal amount (the “Principal Amount”)
equal to the amount set forth in Exhibit A attached hereto, against payment by
Investor to the Company of the Principal Amount. The Company shall issue and
sell Notes with an aggregate principal amount of $500,000 under this Agreement,
and Investor shall be obligated to purchase such Notes pursuant to the funding
schedule set forth in Exhibit A. The Notes shall each be substantially in the
form of Exhibit B attached hereto.  Capitalized but otherwise undefined terms
used herein have the meanings provided therefor in the Notes.
 
2.             Closings.
 
2.1           Initial Closing.  The initial closing of the purchase and sale of
Notes hereunder (the “Initial Closing”) shall take place via the exchange of
documents on the date of this Agreement and shall be with respect to advances by
Investor to or for the benefit of the Company prior to the date hereof.
 
2.2           Subsequent Closings.  Subsequent to the Initial Closing, the
Company shall issue and sell additional Notes to Investor, and Investor shall be
obligated to purchase such Notes as set forth in the funding schedule on Exhibit
B. The closing of the purchase and sale of such additional Notes hereunder shall
take place via the exchange of documents on such date as is mutually agreeable
to the Company and Investor (which each such date and place, together with the
Initial Closing, are designated as a “Closing”).
 
2.3           Delivery.  At each Closing: (a) Investor shall deliver to the
Company a check or wire transfer of immediately available funds in the amount of
Investor’s Principal Amount with respect to such Closing, and (b) the Company
shall execute and deliver to Investor a Note reflecting the name of Investor, a
principal amount equal to Investor’s Principal Amount for such Closing as set
forth in Exhibit B and the date of such Closing.  Each such Note shall be a
binding obligation of the Company upon execution thereof by the Company and
delivery thereof to an Investor.
 
3.             Representations, Warranties and Covenants of Investor.
 
Investor hereby represents, warrants and covenants to the Company as follows:
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
3.1           Purchase for Own Account.  Investor represents that it is
acquiring the Notes and the equity securities issuable upon conversion of the
Notes (together with the equity securities of the Company, the “Securities”)
solely for investment for its own account and not as a nominee or agent or with
a view to the resale or distribution of any part thereof, and that it has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The acquisition by Investor of any of the Securities
shall constitute confirmation of the representation by Investor that it does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Securities.
 
3.2           Disclosure of Information.  Investor has received all the
information it considers necessary or appropriate for deciding whether to
acquire the Securities. Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, prospects and financial condition of the Company.
 
3.3           Investment Experience. Investor has (a) a preexisting personal or
business relationship with the Company or its officers and directors or
controlling persons, (b) a preexisting personal or business relationship with
the Company or its officers and directors or controlling persons, and/or (c) by
reason of its own business and financial experience, has the capacity to protect
its own interests in connection with the investment contemplated
hereby.  Investor represents that it is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities.
 
3.4           Accredited Investor.  Investor represents that it is an
“accredited investor” within the meaning of Securities and Exchange Commission
(“SEC”) Rule 501 of Regulation D, as presently in effect.
 
3.5           Restrictions on Transfer.  Investor understands that the
Securities are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act of 1933, as amended (the “Act”), only in certain limited
circumstances.  In this connection, Investor represents that it is familiar with
SEC Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Act. INVESTOR UNDERSTANDS AND ACKNOWLEDGES HEREIN
THAT AN INVESTMENT IN THE COMPANY’S SECURITIES INVOLVES AN EXTREMELY HIGH DEGREE
OF RISK AND MAY RESULT IN A COMPLETE LOSS OF ITS INVESTMENT. Investor
understands that the Securities have not been and will not be registered under
the Act and have not been and will not be registered or qualified in any state
in which they are offered, and thus Investor will not be able to resell or
otherwise transfer its Securities unless they are registered under the Act and
registered or qualified under applicable state securities laws, or an exemption
from such registration or qualification is available. Investor has no immediate
need for liquidity in connection with this investment and does not anticipate
that it will need to sell its Securities in the foreseeable future.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
3.6           Further Limitations on Disposition.  Without in any way limiting
the representations set forth above, Investor further agrees not to make any
disposition of all or any portion of the Securities unless:
 
(a)           there is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
 
(b)           Investor is eligible to dispose of the Securities pursuant to Rule
144 and such disposition is made in accordance with such Rule; or
 
(c)           (i) Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if requested by
the Company, Investor shall have furnished the Company with an opinion of
counsel reasonably satisfactory to the Company that such disposition will not
require registration of such shares under the Act.
 
4.           Representations and Warranties of the Company.
 
4.1           Merger into OSO USA LLC (“OSO”). Investor acknowledges and agrees
that it is accepting hereby the representations and warranties of the Company
provided to OSO in connection with the merger of OSO into a wholly-owned
subsidiary of the Company.
 
4.2           Offering.  Subject in part to the truth and accuracy of Investor’s
representations set forth in Section 3, the offer, sale and issuance of the
Notes as contemplated by this Agreement are exempt from the registration
requirements of the Act and will not result in a violation of the qualification
or registration requirements of the any applicable state securities laws.
 
4.3           Valid Issuance of Securities.  The Securities issuable upon
conversion of the Notes, when issued, sold and delivered in accordance with the
terms of the Notes for the consideration expressed therein, will be duly and
validly issued, fully paid, and nonassessable, and will be free of restrictions
on transfer other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws.
 
5.           Miscellaneous.
 
5.1           Survival of Representations, Warranties and Covenants.  The
warranties, representations and covenants of the Company and Investor contained
in or made pursuant to this Agreement shall survive the execution and delivery
of this Agreement and all Closings.
 
5.2           Successors and Assigns.  Except as otherwise provided therein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties; provided that
the Company may not assign or transfer its rights or obligations hereunder
without the prior written consent of Investor. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
5.3           Governing Law; Venue.  This Agreement is to be construed in
accordance with and governed by the internal laws of the State of New York
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of New
York to the rights and duties of the parties. All disputes and controversies
arising out of or in connection with this Agreement shall be resolved
exclusively by the state or federal courts located in New York County in the
State of New York, and each party hereto agrees to submit to the jurisdiction of
said courts and agrees that venue shall lie exclusively with such courts.
 
5.4           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
5.5           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
5.6           Notices.  Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given: (a) when
hand delivered to the other party; (b) three business days after deposit in the
U.S. mail with first class or certified mail receipt requested postage prepaid
and addressed to the other party at the address set forth below; or (c) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the parties as set forth below with next business day
delivery guaranteed, provided that the sending party receives a confirmation of
delivery from the delivery service provider.  Each Person making a communication
hereunder by facsimile shall promptly confirm by telephone to the Person to whom
such communication was addressed each communication made by it by facsimile
pursuant hereto but the absence of such confirmation shall not affect the
validity of any such communication.  A party may change or supplement the
addresses given above, or designate additional addresses, for purposes of this
Section 5.6 by giving the other party written notice of the new address in the
manner set forth above.
 
5.7           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only if
such amendment, modification or waiver is in writing and only with the written
consent of the Company and Investor.
 
5.8           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.
 
5.9           Corporate Securities Law.  THE SALE OF THE SECURITIES THAT ARE THE
SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF NEW YORK AND THE ISSUANCE OF SUCH SECURITIES OR THE
PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO
EXEMPT.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
5.10           Expenses.  Each party shall pay all of its own costs and expenses
(including attorneys’ fees and disbursements) that it incurs with respect to the
negotiation, execution and delivery of this Agreement.
 
5.11           Finder’s Fee.  Each party represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with this
transaction. Investor agrees to indemnify and to hold harmless the Company from
any liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which Investor or any of its officers, partners, employees or
representatives is responsible. The Company agrees to indemnify and hold
harmless Investor from any liability for any commission or compensation in the
nature of a finder’s fee (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.
 
5.12           Other Investors.  Investor acknowledges and agrees that the
Company may enter into one or more additional Note Purchase Agreements and
execute and deliver notes thereunder within 30 days of the Initial Closing to
other investors in the maximum aggregate amount of $100,000. Any such Note
Purchase Agreement shall have terms and conditions substantially similar to (but
in no event more favorable than) the terms and conditions of this Agreement.
Each additional investor shall make the same representations, warranties and
covenants to the Company as are set forth in Section 3 hereof. Investor
acknowledges and agrees that any such additional notes issued to investors shall
be pari passu with the Notes.
 
5.13           Entire Agreement.  This Agreement and the documents
referred  to  herein constitute the entire agreement among the parties with
respect to the subject matter hereof and no party shall be liable or bound to
any other party in any manner by any warranties, representations or covenants
except as specifically set forth herein or therein.
 












[Signature Page Follows]
 
 
 
 
 
 

 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
COMPANY:
 
DAM HOLDINGS, INC.
 
By:_____________________________________
 
Name: Fouad Kallamni
 
Title: President
 
Address:
 
501 Madison Avenue
Suite 501
New York, NY 10022
INVESTOR:
 
[                                                                   ]
 
By:_____________________________________
 
Name:___________________________________
 
Title:____________________________________
 
Address:
 
Taxpayer ID:______________________________



 




 
 
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
FUNDING SCHEDULE




 
Date
Principal
Amount
               
 
                         
TOTAL
 
 

 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
FORM OF UNSECURED CONVERTIBLE PROMISSORY NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 





 
 

--------------------------------------------------------------------------------

 
